 Case 3:20-cr-00669-DMS Document 21 Filed 05/27/20 PageID.43 Page 1 of 8



 1   ERIC S. FISH
     California State Bar No. 280992
 2   FEDERAL DEFENDERS OF SAN DIEGO, INC.
     225 Broadway, Suite 900
 3   San Diego, California 92101-5030
     Telephone: (619) 234-8467
 4   Facsimile: (619) 687-2666
     Eric_Fish@fd.org
 5
     Attorneys for Defendant
 6
 7                        UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                 CASE NO.: 20CR0669-DMS
11                      Plaintiff,             Hon. Dana M. Sabraw
12         v.                                  MOTION TO COMPEL DISCOVERY,
                                               PRESERVE EVIDENCE, AND FOR
13   SARA PRIETO                               LEAVE    TO   FILE   FURTHER
                                               MOTIONS;   MEMORANDUM     OF
14                      Defendant.             POINTS AND AUTHORITIES
15
16   I.    NOTICE OF MOTIONS
17         The Defendant in this case hereby notifies the government of the herein
18   motions to compel discovery, preserve evidence, and request leave to file further
19   motions.
20   II.   MOTION TO COMPEL DISCOVERY AND PRESERVE EVIDENCE
21          Defendant moves for the production by the government of the following
22   discovery materials and for the preservation of evidence. This request is not limited
23   to those items that the prosecutor knows of. Rather, it includes all items listed
24   below that are in the custody, control, care, or knowledge of any government
25   agency.    See generally Kyles v. Whitley, 514 U.S. 419 (1995); United States v.
26   Bryan, 868 F.2d 1032 (9th Cir. 1989).
27         (1) The Defendant’s Statements. The Government must disclose to the
28   defendant all copies of any written or recorded statements made by the defendant;
 Case 3:20-cr-00669-DMS Document 21 Filed 05/27/20 PageID.44 Page 2 of 8



 1   the substance of any statements made by the defendant which the Government
 2   intends to offer in evidence at trial; any response by the defendant to interrogation;
 3   the substance of any oral statements the Government intends to introduce at trial
 4   and any written summaries of the defendant’s oral statements contained in the
 5   handwritten notes of the Government agent; any response to any Miranda warnings
 6   which may have been given to the defendant; as well as any other statements by the
 7   defendant. Fed. R. Crim. P. 16(a)(1)(A) & (B). The Advisory Committee Notes to
 8   the 1991 amendments to Rule 16 make clear that the Government must reveal all
 9   of the defendant’s statements, whether oral or written, regardless of whether the
10   government intends to make any use of those statements.
11         (2) Arrest Reports, Notes and Recordings. The defense also specifically
12   requests production of all arrest reports, notes, video or audio recordings, and
13   dispatch of any other recordings that relate to the circumstances surrounding his
14   arrest or any questioning, if such reports and recordings have not already been
15   produced in their entirety. This request includes, but is not limited to, any rough
16   notes, records, reports, transcripts, video or audio recording, or other documents in
17   which statements of the defendant or any other discoverable material is contained.
18   Such material is discoverable under Fed. R. Crim. P. 16(a)(1)(A) & (B) and Brady
19   v. Maryland, 373 U.S. 83 (1963). See also Loux v. United States, 389 F.2d 911 (9th
20   Cir. 1968). Arrest reports, investigator’s notes, memos from arresting officers,
21   video or audio recordings, dispatch tapes, sworn statements, and prosecution
22   reports pertaining to the defendant are subject to discovery under Fed. R. Crim. P.
23   16(a)(1)(B), Fed. R. Crim. P. 26.2, and Fed. R. Crim. P. 12(h). Preservation of
24   rough notes is requested, whether or not the government deems them discoverable.
25         (3) Brady Material. Defendant requests all documents, statements, agents’
26   reports, and tangible evidence favorable to the defendant on the issue of guilt and/or
27   which affects the credibility of the government’s case. Under Brady, impeachment
28   as well as exculpatory evidence falls within the definition of evidence favorable to
                                               2                           20CR0669-DMS
                                    MOTION FOR DISCOVERY
 Case 3:20-cr-00669-DMS Document 21 Filed 05/27/20 PageID.45 Page 3 of 8



 1   the accused. United States v. Bagley, 473 U.S. 667 (1985); United States v. Agurs,
 2   427 U.S. 97 (1976).
 3          (4) Any Information That May Result in a Lower Sentence Under The
 4   Guidelines. As discussed above, this information is discoverable under Brady v.
 5   Maryland, 373 U.S. 83 (1963). This request includes any cooperation or attempted
 6   cooperation by the defendant, as well as any information that could affect any base
 7   offense level or specific offense characteristic under Chapter Two of the
 8   Guidelines. Also included in this request is any information relevant to a Chapter
 9   Three adjustment, to a determination of the defendant’s criminal history, or to any
10   other application of the Guidelines.
11          (5) Any Information That May Result in a Lower Sentence Under 18 U.S.C.
12   § 3553. After United States v. Booker, 543 U.S. 220 (2005), the Guidelines are
13   merely advisory and federal sentencing is governed by 18 U.S.C. § 3553, which
14   requires a judge to consider “any information about the nature and circumstances
15   of the offense.” 18 U.S.C. § 3553(a)(1). This broad range of judicial discretion,
16   combined with the mandate that “[n]o limitation shall be placed on the information
17   concerning the background, character, and conduct of a person convicted of an
18   offense which a court of the United States may receive and consider for the purpose
19   of imposing an appropriate sentence,” 18 U.S.C. § 3661, means that any
20   information whatsoever may be “material . . . to punishment,” Brady, 373 U.S. at
21   87, whether or not the government deems it discoverable.
22          (6) The Defendant’s Prior Record. Evidence of prior record is discoverable
23   under Fed. R. Crim. P. 16(a)(1)(D). Counsel specifically requests that the copy be
24   complete and legible.
25          (7) Any Proposed 404(b) Evidence. Evidence of prior similar acts is
26   discoverable under Fed. R. Crim. P. 16(a)(1)(E) and Fed. R. Evid. 404(b) and 609.
27   In addition, under Fed. R. Evid. 404(b), “upon request of the accused, the
28   prosecution . . . shall provide reasonable notice in advance of trial . . . of the general
                                                 3                            20CR0669-DMS
                                      MOTION FOR DISCOVERY
 Case 3:20-cr-00669-DMS Document 21 Filed 05/27/20 PageID.46 Page 4 of 8



 1   nature” of any evidence the government proposes to introduce under Fed. R. Evid.
 2   404(b) at trial. The defendant requests that such notice be given three weeks before
 3   trial in order to give the defense time to adequately investigate and prepare for trial.
 4         (8) Evidence Seized. Evidence seized as a result of any search, either
 5   warrantless or with a warrant, is discoverable under Fed. R. Crim. P. 16(a)(1)(E).
 6         (9) Request for Preservation of Evidence. The defense specifically requests
 7   that all video, audio, or dispatch recordings or any other physical evidence that may
 8   be destroyed, lost, or otherwise put out of the possession, custody, or care of the
 9   government and which relate to the arrest or the events leading to the arrest in this
10   case be preserved. This request includes, but is not limited to, the results of any
11   fingerprint analysis, alleged narcotics, the defendant’s personal effects, the vehicle,
12   and any other evidence seized from the defendant, or any third party. It is requested
13   that the government be ordered to question all the agencies and individuals involved
14   in the prosecution and investigation of this case to determine if such evidence exists,
15   and if it does exist, to inform those parties to preserve any such evidence.
16         (10) Tangible Objects. The defense requests, under Fed. R. Crim. P.
17   16(a)(1)(E), the opportunity to inspect, copy, and/or test all other documents and
18   tangible objects, including photographs, books, papers, documents, photographs of
19   buildings and places, or copies of portions thereof, which are material to the defense
20   or intended for use in the government’s case-in-chief or were obtained from or
21   belong to the defendant. Specifically, the defendant requests that the Government
22   either provide the results of any analysis performed on the seized phones or make
23   the phones available to the defense so the defense can perform its own analysis.
24         (11) Evidence of Bias or Motive to Lie. The defense requests any evidence
25   that any prospective government witness is biased or prejudiced against the
26   defendant, or has a motive to falsify or distort his or her testimony. Pennsylvania
27   v. Ritchie, 480 U.S. 39 (1987); United States v. Strifler, 851 F.2d 1197 (9th Cir.
28   1988).
                                                4                           20CR0669-DMS
                                     MOTION FOR DISCOVERY
 Case 3:20-cr-00669-DMS Document 21 Filed 05/27/20 PageID.47 Page 5 of 8



 1         (12) Impeachment Evidence. Defendant requests any evidence that any
 2   prospective government witness has engaged in any criminal act whether or not
 3   resulting in a conviction and whether any witness has made a statement favorable
 4   to the defendant.    See Fed. R. Evid. 608, 609 and 613.           Such evidence is
 5   discoverable under Brady v. Maryland. See United States v. Strifler, 851 F.2d 1197
 6   (9th Cir. 1988) (witness’ prior record); Thomas v. United States, 343 F.2d 49 (9th
 7   Cir. 1965) (evidence that detracts from a witness’ credibility).
 8         (13) Evidence of Criminal Investigation of Any Government Witness. The
 9   defense requests any evidence that any prospective witness is under investigation
10   by federal, state or local authorities for any criminal conduct. United States v.
11   Chitty, 760 F.2d 425 (2d Cir. 1985).
12         (14) Evidence Affecting Perception, Recollection, Ability to Communicate.
13   Defendant requests any evidence, including any medical or psychiatric report or
14   evaluation, tending to show that any prospective witness’s ability to perceive,
15   remember, communicate, or tell the truth is impaired; and any evidence that a
16   witness has ever used narcotics or other controlled substance, or has ever been an
17   alcoholic. United States v. Strifler, 851 F.2d 1197 (9th Cir. 1988); Chavis v. North
18   Carolina, 637 F.2d 213, 224 (4th Cir. 1980).
19         (15) Witness Addresses. The defense requests the name and last known
20   address of each prospective government witness. See United States v. Napue, 834
21   F.2d 1311 (7th Cir. 1987); United States v. Tucker, 716 F.2d 576 (9th Cir. 1983)
22   (failure to interview government witnesses by counsel is ineffective); United States
23   v. Cook, 608 F.2d 1175, 1181 (9th Cir. 1979), overruled on other grounds by Luce
24   v. United States, 469 U.S. 38 (1984) (defense has equal right to talk to witnesses).
25   The defendant also requests the name and last known address of every witness to
26   the crime or crimes charged (or any of the overt acts committed in furtherance
27   thereof) who will not be called as a government witness. United States v. Cadet,
28   727 F.2d 1453 (9th Cir. 1984).
                                               5                          20CR0669-DMS
                                    MOTION FOR DISCOVERY
 Case 3:20-cr-00669-DMS Document 21 Filed 05/27/20 PageID.48 Page 6 of 8



 1         (16) Names of Witnesses Favorable to the Defendant. The defense requests
 2   the name of any witness who made any arguably favorable statement concerning
 3   the defendant, any witness who could not identify the defendant, and any witness
 4   who was unsure of the defendant’s identity or participation in the crime charged.
 5   Jackson v. Wainwright, 390 F.2d 288 (5th Cir. 1968); Chavis v. North Carolina,
 6   637 F.2d 213, 223 (4th Cir. 1980); Jones v. Jago, 575 F.2d 1164, 1168 (6th Cir.
 7   1978); Hudson v. Blackburn, 601 F.2d 785 (5th Cir. 1979).
 8         (17) Statements Relevant to the Defense. The defense requests disclosure
 9   of any statement that may be “relevant to any possible defense or contention” that
10   the defendant might assert. United States v. Bailleaux, 685 F.2d 1105 (9th Cir.
11   1982). This includes relevant Grand Jury transcripts.
12         (18) Jencks Act Material. The defense requests all material to which the
13   defendant is entitled pursuant to the Jencks Act, 18 U.S.C. § 3500, reasonably in
14   advance of trial, including video, audio, or dispatch recordings. A verbal
15   acknowledgment that “rough” notes constitute an accurate account of the witness’s
16   interview is sufficient for the report or notes to qualify as a statement under §
17   3500(e)(1). Campbell v. United States, 373 U.S. 487, 490-92 (1963).
18         (19) Giglio Information. Pursuant to Giglio v. United States, 405 U.S. 150
19   (1972), the defendant requests all statements and/or promises, expressed or implied,
20   made to any government witnesses, in exchange for their testimony in this case,
21   and all other information which could arguably be used for the impeachment of any
22   government witnesses.
23         (20) Reports of Scientific Tests or Examinations. Pursuant to Fed. R. Crim.
24   P. 16(a)(1)(F), the defendant requests disclosure and the opportunity to inspect,
25   copy, and photograph the results and reports of all tests, examinations, and
26   experiments conducted upon the evidence in this case, including, but not limited to,
27   any fingerprint testing done upon any evidence seized in this case, that are within
28   the possession, custody, or control of the government, the existence of which is
                                              6                          20CR0669-DMS
                                   MOTION FOR DISCOVERY
 Case 3:20-cr-00669-DMS Document 21 Filed 05/27/20 PageID.49 Page 7 of 8



 1   known, or by the exercise of due diligence may become known, to the attorney for
 2   the government, and that are material to the preparation of the defense or are
 3   intended for use by the government as evidence in chief at the trial.
 4         (21) Henthorn Material. The defendant requests that the prosecutor review
 5   the personnel files of the officers involved in his arrest, and those who will testify,
 6   and produce to the defendant any exculpatory information at least two weeks prior
 7   to trial and one week prior to the motion hearing. This includes all citizen
 8   complaints and other related internal affairs documents involving any of the
 9   immigration officers or other law enforcement officers who were involved in the
10   investigation, arrest and/or interrogation of defendant.        See United States v.
11   Henthorn, 931 F.2d 29 (9th Cir. 1991). In addition, the defendant requests that if
12   the government is uncertain whether certain information is to be turned over
13   pursuant to this request, that it produce such information to the Court in advance of
14   the trial and the motion hearing for an in camera inspection.
15         (22)    Informants and Cooperating Witnesses.           The defense requests
16   disclosure of the names and addresses of any informants or cooperating witnesses
17   used or to be used in this case. The government must disclose the informant’s
18   identity and location, as well as disclose the existence of any other percipient
19   witness unknown or unknowable to the defense. Roviaro v. United States, 353 U.S.
20   53, 61-62 (1957).       The defense also requests disclosure of any information
21   indicating bias on the part of any informant or cooperating witness. Giglio v. United
22   States, 405 U.S. 150 (1972).       Such information would include any and all
23   inducements, favors, payments, or threats made to the witness to secure cooperation
24   with the authorities.
25         (23) Expert Witnesses. Pursuant to Fed. R. Crim. P. 16(a)(1)(G), the
26   defendant requests a written summary of the expert testimony that the government
27   intends to use at trial, including a description of the witnesses’ opinions, the bases
28   and the reasons for those opinions, and the witnesses’ qualifications.
                                                7                            20CR0669-DMS
                                     MOTION FOR DISCOVERY
 Case 3:20-cr-00669-DMS Document 21 Filed 05/27/20 PageID.50 Page 8 of 8



 1            (24) Residual Request. The defense intends by this discovery motion to
 2   invoke his rights to discovery to the fullest extent possible under the Federal Rules
 3   of Criminal Procedure and the Constitution and laws of the United States. This
 4   request specifically includes all subsections of Rule 16. Defendant requests that
 5   the government provide the above requested material sufficiently in advance of
 6   trial.
 7   III.     Motion For Leave To File Further Motions
 8            Defendant and defense counsel are still reviewing discovery and conducting
 9   investigation, and need time to investigate the case further and research potential
10   factual and legal issues before presenting Defendant’s further motions to the Court.
11   The defense may find it necessary to file additional motions, or to supplement
12   existing motions with additional facts.
13                                          Respectfully submitted,
14
15    Dated: May 27, 2020                   s/ Eric S. Fish
                                            Federal Defenders of San Diego, Inc.
16                                          Attorneys for Defendant
                                            Email: Eric_Fish@fd.org
17
18
19
20
21
22
23
24
25
26
27
28
                                               8                          20CR0669-DMS
                                     MOTION FOR DISCOVERY
